Citation Nr: 1809614	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for right knee patella femoral syndrome, in excess of 10 percent from March 15, 2011. 

2.  Entitlement to a higher initial disability rating for right knee subluxation, in excess of 10 percent from March 15, 2011.  

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), the Veteran's fiancé 

ATTORNEY FOR THE BOARD

S. Moore, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1989 to November 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the RO in Roanoke, Virginia, which, in pertinent part, denied an increased disability rating in excess of 10 percent for the service-connected right knee patella femoral syndrome, and granted a separate initial disability rating of 10 percent for right knee patellar subluxation (effective March 15, 2011).  This matter also comes on appeal from a January 2016 rating decision from the Evidence Intake Center that denied service connection for sleep apnea. 

Since the issuance of the last supplemental statement of the case, additional evidence has been received by the Board in July 2017 accompanied by a written waiver of initial RO consideration.  As such, the Board may consider this evidence in the first instance.  38 U.S.C. § 7105(e) (2012); 38 C.F.R. § 20.1304 (2017).  

In July 2017, the Veteran testified at a Board videoconference hearing from the RO in Roanoke, Virginia, before the undersigned Veterans Law Judge in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefit Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a total review of the evidence.  



FINDINGS OF FACT

1.  For the entire increased rating period on appeal from March 15, 2011, the symptomatology of the service-connected right knee patella femoral syndrome has manifested as grade four patellar chondromalacia and dislocation of the semilunar cartilage with painful limitation of flexion to noncompensable degrees without frequent episodes of locking and effusion, ankylosis, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.

2.  For the entire initial rating period on appeal from March 15, 2011, the symptomatology and functional limitation of the service-connected right knee disability has not manifested as moderate subluxation or instability. 

3.  The Veteran did not experience in-service respiratory injury, disease, or event to cause later diagnosed sleep apnea. 

4.  Symptoms of sleep apnea began years after service, and the sleep apnea diagnosed in 2015 is not related to service.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal from March 15, 2011, the criteria for an increased disability rating in excess of 10 percent for the service-connected right knee patella femoral syndrome has not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2017). 

2.  For the entire rating period on appeal from March 15, 2011, the criteria for an initial disability rating in excess of 10 percent for right knee subluxation or instability has not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2017). 

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. 
§§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  

As the appeal for a higher initial rating for right knee subluxation arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans' Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial ratings and effective dates).  

As to the issue of service connection for sleep apnea, in this case, the Veteran submitted a fully developed claim (FDC) in October 2015.  The notice that accompanies the FDC form informed the Veteran what evidence is required to substantiate a claim for service connection, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.

As to the issue of increased disability rating for patellofemoral syndrome of the right knee, VA issued the Veteran VCAA notice in May 2011,which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The May 2011 VCAA notice was issued to the Veteran prior to the September 2012 rating decision denying an increased rating for the service-connected right knee patella femoral syndrome.  The increased rating issue was readjudicated in the January 2014 statement of the case (SOC), and the February 2017and May 2017 supplemental statements of the case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the duty to assist, VA has satisfied its duties to assist the Veteran with regard to the issues of service connection for sleep apnea, increased rating for the right knee patella femoral syndrome, and a higher initial rating for right knee subluxation.  VA has made reasonable efforts to obtain relevant records of evidence.  Specifically, VA has associated service with the claims file service treatment records, VA treatment records, private treatment records, the VA examination report, the July 2017 Board hearing transcript, and the Veteran's lay statements.  

VA provided examination of both knees in January 2012.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner made clinical measures and observations regarding the severity of the disability at issue, interviewed the Veteran about past and present symptomatology and functional impairment of the right knee disability, and reported on the relevant rating criteria.  

The Veteran has not been provided with a VA examination or medical opinion in connection with the service connection appeal for sleep apnea; however, no VA examination or medical opinion is needed in this case.  As explained below, the weight of the evidence demonstrates no in-service respiratory system injury or disease.  The weight of the evidence also demonstrates no sleep apnea until many years after service.  As there is not a reasonable possibility that medical examination or medical opinion would help substantiate the appeal, the Board finds that further development is not necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  Any purported nexus opinion that assumed as a fact the occurrence of an in-service respiratory injury or disease would be assuming an inaccurate fact (contrary to the weight of the evidence and the Board's factual finding in this decision based on weighing all the evidence, lay and medical), so would be of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in the appeals, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeals.  In view of the foregoing, the Board will proceed with appellate review.

Knee Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown,  
6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders. VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The appropriate diagnostic codes for rating limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where impairment is severe, moderate or slight, disability ratings of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a. 

Diagnostic Code 5262 contemplates impairment of the tibia and fibula, assigning a 40 percent rating for nonunion of the tibia and fibula, and 10, 20, and 30 percent ratings for slight, moderate or marked knee or ankle disabilities.  Id.  The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." Id. 

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  Id.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Diagnostic Code 5258 provides a 20 percent disability rating when a dislocated semilunar cartilage is present with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent disability rating when semilunar cartilage has been removed and related symptoms are present.  A 10 percent disability rating is assigned under Diagnostic Code 5263 when genu recurvatum is identified.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Increased Rating for Right Knee Patella Femoral Syndrome

The Veteran generally contends that worsening of the service-connected right knee patella femoral syndrome (right knee disability) warrants an increased disability rating.  Specifically, the Veteran contends that he has pain in the right knee on squatting, kneeling, prolonged walking, and climbing stairs.  See January 2012 VA examination report.  At the July 2017 Board hearing, the Veteran testified that he sometimes gets sharp pain around the right knee that requires him to sit and stretch and prolonged standing and walking can cause pain or inflammation, which he manages with Acetaminophen. 

In this case, the Veteran is in receipt of a 10 percent disability rating for the right knee disability for the entire increased rating period on appeal from March 15, 2011; however, the rating code sheet issued with the September 2012 rating decision on appeal and a code sheet issued with an unrelated January 2016 rating decision shows the assignment of Diagnostic Code 5299-5257.  See 38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule.  

On the question of which criteria the RO actually used to rate the right knee disability, the Board finds that the RO actually assigned the initial 10 percent rating for the right knee disability under the criteria of Diagnostic Code 5003, notwithstanding the misuse of Diagnostic Codes 5299-5257 on the rating code sheet.  The Board will change the Diagnostic Code to 5003 to reflect that actual disability originally service connected both to more accurately reflect how the actual rating was derived, but also to avoid confusion with the subsequent separate disability rating that was assigned for subluxation or lateral instability (using Diagnostic Code 5257).  The following facts are of more probative value than the selection of the Diagnostic Code (DC 5299-5257) attached to the rating decision code sheet: that evidence showed noncompensable limitation of motion that was painful, without abnormal x-ray findings of the right knee at the time, and the VA adjudicators' substantive reasons set forth in the September 2012 rating decision (showing the criteria for a 10 percent rating were met due to painful motion of the right knee pursuant to 38 C.F.R. § 4.59).  Upon readjudication of the right knee increased rating issue in the February and May 2017 supplemental statements of the case, the VA adjudicator noted that the evidence continued to show painful, noncompensable limitation of motion, and MRI findings of grade four patellar chondromalacia and a vertical tear in the meniscal body (showing the criteria for a 10 percent rating were met pursuant to 38 C.F.R. § 4.59, 4.71a, DC 5003).  

The Board's determination of what the RO actually found, and which rating criteria were actually applied, is an ancillary finding of fact within the Board's jurisdiction to conduct de novo review of AOJ decisions.  See 38 U.S.C. § 7104 (2012) (the Board decides "all questions" in a case).  The Board finds that, in this case, "[g]reat care" was not "exercised in the selection of the applicable diagnostic code number and in its citation on the rating sheet" associated with the January 2012 rating decision, so correction of the Diagnostic Codes is now required to show the actual criteria used to rate the Veteran's right knee disability in the January 2012 rating decision.  See 38 C.F.R. § 4.27 (2016) ("diagnostic code numbers . . . are arbitrary numbers for the purpose of showing the basis of the evaluation assigned and for statistical analysis").  See also Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code is completely dependent upon the fact of a particular case).

In consideration thereof, the Board finds that the right knee disability should have been originally rated under Diagnostic Code 5003, rather than rated by analogy to Diagnostic Code 5257.  Diagnostic Code 5257 contemplates other impairment of the knee, such as subluxation or instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary (Dorlands's) 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  As noted above, the VA adjudicator found the rating of 10 percent for the right knee was based on findings of pain and noncompensable limitation of motion, which is consistent with Diagnostic Code 5003.  See 38 C.F.R. §§ 4.27, 4.59, 4.71a.  Further, the VA adjudicator granted a separated 10 percent rating for right knee subluxation under Diagnostic Code 5257, which further suggests that right knee symptoms of painful and noncompensable limitation of motion were effectively rated under Diagnostic Code 5003.  38 C.F.R. § 4.71a. 

Although 2016 the imaging of the right knee has revealed chondromalacia versus arthritis, the Court has held that 38 C.F.R. § 4.59 (which allows assignment of the minimum compensable rating for painful joints) is not limited to claims for arthritis.  Burton v. Shinseki 25 Vet.App. 1, 4 (2011).  After considering the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that MRI findings of chondromalacia more nearly approximate x-ray findings of arthritis pursuant to Diagnostic Code 5003.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  The change in Diagnostic Code to 5003 is more appropriate because it recognizes the nature of the right knee disability (anatomical location and functional impairment), and rates on the symptoms the Veteran has (chondromalacia with pain and limitation of flexion to a noncompensable degree).  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms. See also Read v. Shinseki, 651 F.3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  This change in Diagnostic Code does not amount to a reduction, as the rating of the right knee disability continues to meet the criteria from 10 percent rating under Diagnostic Code 5003 as a result of this decision.  

After a review of the evidence of record, both medical and lay, the Board finds that, for the entire rating period on appeal from March 15, 2011, the service-connected right knee patella femoral syndrome has been manifested as grade four chondromalacia and dislocation of the semilunar cartilage with painful limitation of motion to noncompensable degrees without frequent episodes of locking and effusion, ankylosis, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  

Treatment records from Boone Clinic dated 2011 to 2012 reflect that a right knee condition was not listed as an active problem, as the Veteran reported no acute or chronic complaints regarding right knee pain.  During this time, the Veteran reported that he exercised often and felt good overall, and he was noted to have muscular build with normal gait and stance during routine primary care visits.  See February 2011, December 2011, and March 2012 Boone Clinic treatment reports. 

VA provided examination of both knees in January 2012.  The Veteran endorsed current right knee pain with squatting, kneeling, stairs, and prolonged walking, and that he could not run.  Upon examination of the right knee, the VA examiner assessed 140 degrees of flexion (normal flexion) and 0 degrees of extension (normal extension) without objective evidence of painful motion in either plane of motion.  The Veteran performed three repetitions of right knee flexion to 140 and three repetitions of right knee extension to 0 degrees with no functional loss in the right knee due to pain on movement.  The VA examiner assessed no joint line tenderness, pain to palpation of the right knee, tibial or fibular impairment, ankylosis, or traumatic genu recurvatum.  The VA examiner noted that there was evidence or a history of slight right knee subluxation; however, all right knee joint stability tests were normal, muscle strength was normal, and the Veteran did not use an assistive device to ambulate.  An x-ray performed during the January 2012 VA examination showed no evidence of degenerative or traumatic arthritis.  Despite no objective evidence of pain on motion during the examination, the VA examiner assessed functional loss in the right knee due to pain on movement, and noted that squatting, kneeling, and prolonged walking would cause pain in the right knee. 

The record reflects no additional complaints of right knee pain until 2014 and 2015, when the Veteran reported intermittent sharp pain in the knees, right greater than left, with some popping and giving way of the knee.  The Veteran reported trying physical therapy and nonsteroidal anti-inflammatory drugs with continued pain; however, the Veteran denied falls or swelling in the knee.  On examination all tests of stability remained negative; the diagnosis was bilateral knee pain, for which a right knee brace and heating pad were prescribed.  See March 2014, April 2015, and November 2015 VA treatment records.  

The Veteran continued treatment for right knee pain at Portsmouth Naval Medical Center (Portsmouth) in 2016 where right knee pain was managed with physical therapy and medications such as Naproxen and Acetaminophen.  A September 2016 treatment note reflects reports of pain from going up and a down the stairs in the warehouse during work, as well as occasional giving out of the right knee in the past six months; however, the Veteran denied localized joint swelling.  Examination of the right knee showed no effusion or erythema, no misalignment, no tenderness on palpation, no tenderness on ambulation, and normal motion with no crepitus or pain elicited by motion.  Additionally, all tests of stability, balance, gait and stance were normal. 

Portsmouth treatment notes from October and November 2016 reflect reports of unresolved pain and continued buckling and giving way of the right knee despite physical therapy and wearing a soft knee brace.  Examination of the right knee revealed tenderness on palpation, range of motion from 0 degrees to 130 degrees, and pain with motion; however, motion remained within the normal range.  Examination continued to show no effusion or erythema, no misalignment, no crepitus, and normal signs of stability.  A December 2016 MRI of the right knee revealed grade four chondromalacia in the patellar median ridge and a vertical tear within the central one third of the lateral meniscal body; however, a February 2017 Portsmouth treatment note continued to reflect unlimited mobility with normal gait and stance.

At the July 2017 Board hearing, the Veteran testified that he had not received any additional treatment for the right knee in six months.  He testified that he sometimes has sharp pain with prolonged walking or standing that requires him to sit down and stretch; however, he continued to work full time as a forklift driver in a warehouse and is able to navigate stairs carefully with some pain.  He has managed the pain with Acetaminophen and ice, he performs household chores with no restrictions, and he has not required any time off work due to right knee pain.  Although a December 2016 MRI of the right knee revealed a meniscal tear, the Veteran stated that his symptoms of pain have been continuous since 2011, and he did not recall injuring the knee since then, so the meniscal tear may have been a part of the right knee disability since 2011.  Nevertheless, the Veteran stated that he does not plan to seek any additional treatment or surgical intervention for the right knee pain, as he is able to live with the pain.  The Veteran's fiancé testified that she has observed the Veteran with morning stiffness that he has to work out before moving about, and she has witnessed right knee locking. 

After consideration of all the evidence, both lay and medical, the Board finds that from March 15, 2011, the date of the claim for increase, the Veteran's right knee patella femoral syndrome has not met or more nearly approximated the criteria for a rating in excess of 10 percent, as the right the right knee disability has manifested as grade four chondromalacia and dislocation of the meniscus with painful limitation of motion to noncompensable degrees, without frequent episodes of locking and effusion, ankylosis, removal of the semilunar cartilage, nonunion or malunion of the tibia and fibula, or genu recurvatum.  The evidence that supports this finding includes the December 2016 MRI, which shows that the right knee disability has manifested as right knee patellar chondromalacia and a meniscal tear (i.e., dislocation of the semilunar cartilage).  Additionally, the January 2012 VA examination reflects 140 degrees of flexion and 0 degrees of extension on initial motion and after three repetitions, with no objective evidence of pain in either plane of motion (although pain on motion was noted to be a factor in functional loss of the right knee), and a November 2016 treatment note reflects only slight limitation in flexion to 130 degrees and 0 degrees of extension, with some pain noted on motion.  

As noted above, the Veteran has been assigned a 10 percent rating under the rating criteria of Diagnostic Code 5003.  Specifically, the Board has resolved reasonable doubt in the Veteran's favor in finding the right knee chondromalacia is equivalent to a finding of arthritis to warrant the 10 percent rating for arthritis of a major joint that manifests in noncompensable limitation of motion due to joint pain, stiffness, and tenderness.  38 C.F.R. § 4.3.  The Board finds that the Veteran's right knee chondromalacia has been productive of painful motion with MRI evidence of chondromalacia, but there is only noncompensable limitation of flexion and extension for the entire rating period, even when considering additional limitation due to pain, stiffness, and tenderness of the knee disability.  Diagnostic Code 5003 explicitly provides a 10 percent disability rating based on painful arthritis, which is equivalent to painful chondromalacia in this case, and noncompensable limitation of motion caused by the tenderness, stiffness, and pain.  The Veteran has not endorsed and the evidence does not otherwise show additional limitation of motion due to pain and swelling to meet the criteria for compensable limitation of motion, i.e., flexion limited to 45 degrees or extension limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  See Deluca, 8 Vet.App. at 204-07; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 

The Board has considered whether a separate (or higher) disability rating is warranted for any other right knee disability.  As the evidence of record does not reflect that the right knee is ankylosed, that the semilunar cartilage has been removed, that there is malunion or nonunion of the tibia and fibula, that there is a current diagnosis of genu recurvatum, and/or that the service-connected right knee disability has been manifested by limitation of flexion or extension to a compensable degree, a separate or higher disability rating is not warranted under Diagnostic Codes 5256, 5259, 5260, 5261, 5262, or 5263.  38 C.F.R. § 4.71a.

The Board also finds that a higher 20 percent rating (the maximum) under Diagnostic Code 5258 is not warranted for any part of the appeal period.  While the right knee disability has been manifested by dislocation of the meniscus (semilunar cartilage) and painful motion, the evidence of record does not reflect that the knee disability has been manifested by frequent episodes of locking and effusion in addition to pain, as required for a 20 percent rating under Diagnostic Code 5258.  38 C.F.R. § 4.71a.  While the Veteran's fiancé stated there has been some locking in the right knee, the Veteran did not endorse any symptoms of locking or swelling of the knee at the hearing, as the Veteran stated the right knee disability caused pain and occasional giving way and buckling, which are all symptoms separately rated under the two service-connected knee disabilities.  See July 2017 Board hearing transcript, at 5-6, 14.  Additionally, the January 2012 VA examination, VA treatment notes, and Portsmouth treatment notes reflect that the Veteran likewise reported symptoms of pain and giving way in the right knee, but did not report problems with locking in the knee, denied problems with swelling or effusion to the joint, and no locking or effusion was noted during examinations.  See January 2012 VA examination report, April 2014, September 2016, November 2016 Portsmouth treatment records.  Contemporaneous reports of symptoms of pain and giving way without mention of swelling and locking of the knee, reported for the purpose of seeking and providing medical treatment, are highly probative of the overall disability picture of the right knee disability during the period on appeal.  

Instability is a "lack of steadiness or stability" and functional instability is the "inability of a joint to maintain support during use."  Dorland's 958 (31st ed. 2007).  By contrast, joint "locking" is the sudden loss of ability to extend the knee.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  As such, functional impairment of giving way or buckling of the knee is consistent with instability, for which the Veteran is already assigned a separate 10 percent initial disability rating under Diagnostic Code 5257 (subluxation or instability).  38 C.F.R. § 4.71a.  See September 2012 rating decision.  

The functional impairment caused by pain on movement is contemplated by the 10 percent rating currently assigned under Diagnostic Code 5003.  As the weight of the evidence reflects that the right knee disability has manifested as dislocation of the meniscus (semilunar cartilage) and painful motion, without evidence of frequent episodes of locking and swelling, and the rating criteria under Diagnostic Code 5003 and Diagnostic Code 5257 encompass the Veteran's other right knee symptomatology of painful motion and giving way or buckling of the knee, the Board finds that a separate or alternate 20 percent rating is not warranted under Diagnostic Code 5258 for any part of the appeal period.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 20 percent rating, the benefit of the doubt doctrine does not apply.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

The evidence does not show that an increased disability rating was warranted at any point during the one year period prior to March 15, 2011, the date of claim for increased rating.  38 C.F.R. § 3.400 (o) (2017); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

Higher Initial Rating for Right Knee Subluxation and Instability
from March 15, 2011

The Board has also considered whether an initial disability rating in excess of 10 percent (under Diagnostic Code 5257) is warranted for right knee subluxation and lateral instability from March 15, 2011.  As discussed above, the Veteran has endorsed right knee symptomatology of giving way and buckling of the right knee about four times a month, with a history of some falls in the past; however, the Veteran stated that he does not require an assistive device to ambulate, he uses a foam knee brace for stability of the right knee, and he maintains the ability to navigate stairs carefully, despite some pain.  July 2017 Board hearing transcript, at 5-6.

As noted above, the January 2012 VA examination report reflects that all testing of instability was normal; however, there was evidence or a history of slight subluxation in the right knee on examination.  A March 2014 VA treatment record reflects reports of the right knee popping and giving out, but the Veteran denied any recent fall, and examination of the right knee did not reveal any clinical signs of instability or subluxation.  A November 2016 physical therapy note reflects signs of mild balance loss and instances of buckling, for which wearing a brace provided additional support in the right knee, but no significant ligament laxity or instability was noted.  

After review of all the lay and medical evidence, the Board finds that from March 15, 2011 the right knee disability did not meet or more nearly approximate "moderate" subluxation or instability, as required for a higher 20 percent rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  As the evidence of record reflects no more than slight right knee subluxation and mild balance loss, giving way, or buckling of the right knee, for which use of a brace has been beneficial, symptomatology of the right knee has manifested as no more than "slight" subluxation or instability contemplated by the 10 percent rating under Diagnostic Code 5257.  Because the preponderance of the evidence is against finding that the evidence more nearly approximates the criteria for a higher 20 percent rating, the benefit of the doubt doctrine does not apply.  See 38 U.S.C § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Referral Consideration

The Board has considered whether referral for extraschedular consideration would have been warranted for the service-connected right knee disabilities for any part of the initial rating period on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extraschedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun at 116.  In other words, the first element of Thun compares a veteran's symptoms to the rating criteria, while the second element considers the resulting effects of those symptoms; if either prong is not met, then referral for extraschedular consideration is not appropriate.  Yancy, 
27 Vet. App. at 494-95.

With respect to the first prong of Thun, the right knee patellofemoral syndrome, rated under Diagnostic Code 5003, has manifested primarily as patellar chondromalacia and dislocation of the meniscus, with painful limitation of motion, and tenderness.  The right knee subluxation and instability rating under Diagnostic Code 5257 contemplates slight subluxation, instability, giving way, and the use of a brace for stability.  Diagnostic Code 5258 also contemplates dislocation of the semilunar cartilage with symptoms of frequent locking, pain, and effusion.  The schedular rating criteria specifically contemplate such symptomatology, even though higher or separate ratings are not appropriate under other schedular rating criteria for reasons explained in this Board decision.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5258, 5260, 5261; DeLuca, 8 Vet. App. 202. 

Further, any functional limitations imposed by the Veteran's right knee disabilities, which here include difficulty squatting, kneeling, climbing stairs, and with prolonged walking and standing, are primarily the result of the right knee pain, and such pain is considered as part of the schedular rating criteria, to include as due to orthopedic (DeLuca and 38 C.F.R. §§ 4.40 , 4.45, 4.59) factors such as weakness or weakened movement, incoordination, and fatigability, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The effects of the Veteran's right knee pain and instability and associated limitations on occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  

Comparing the Veteran's disability level and symptomatology of the right knee disabilities to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Lastly, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran testified he is employed full time as a forklift driver, and denied missing any work due to the service-connected right knee disabilities.  See July 2017 Board hearing transcript.  In addition, neither the Veteran nor the evidence suggests unemployability due to the service-connected right knee disabilities.  Rice, 22 Vet. App. 447.  Accordingly, the Board concludes that a claim for entitlement to a TDIU has not been raised by the record.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires  (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for residuals of a left eye injury.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran generally asserts that he is entitled to service connection for sleep apnea.  At the July 2017 Board hearing the Veteran testified that he recalls being tired during the day in service and shipmates told him he was having sleep problems during service, but he never complained of being tired, sleeping during the day, or that he did not have energy.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that a respiratory injury or disease or sleep apnea symptoms were manifested during service.  The service treatment records, which appear to be complete, are absent of complaints of, findings of, or diagnoses of sleep apnea or for relevant respiratory problems other than colds and rhinitis.  Service treatment records reflect that the Veteran complained of and was treated for conditions such as knee pain, right clavicle fracture, lower back pain, laceration to the left earlobe, stomach pain, gunshot wound, and a rash during service.  See, for example, May 1995, December 1994, June 1996, December 1999, May 2000 service treatment records.  The Veteran also complained of and was treated for respiratory conditions such as rhinitis and upper respiratory infections due to symptoms of congestion, stuffy nose, cough, sore throat and chills, without reporting sleep disturbance, difficulty breathing or shortness of breath during sleep, snoring, or fatigue.  See, for example, September 1996, May 1998, and February 1999 service treatment records.  During routine service examinations, the Veteran consistently reported being in "excellent" or "good" health with no use of medications and no allergies, no history of or current problems with sleeping, and the chest and lungs were consistently noted to be clinically normal.  See April 1980, November 1989, September 1992, and September 1995 service treatment records.  At the time of the October 2000 service separation examination, the lungs and chest were clinically evaluated as normal, and the Veteran denied that he then had or had ever had frequent trouble sleeping.  

The Veteran was treated for respiratory conditions at various times throughout service with no report or complaint of sleep apnea symptoms, the chest and lungs were clinically evaluated as normal at the October 2000 service separation examination, and the Veteran was provided the opportunity to report any sleeping trouble at service separation in October 2000 and denied having any such symptoms, while acknowledging having other symptoms such as a history of broken bones due to fracture of the clavicle and wearing glasses.  In consideration of the other evidence included in the service treatment records showing complaints for various disorders, in particular other in-service respiratory disorders, it is likely that any history of respiratory injury, disease, or symptoms associated with sleep apnea would similarly have been mentioned and/or detected during service, that is, that any respiratory injury or symptoms related to sleep apnea would have been recorded in service treatment records had such injury or symptoms occurred during service.  As a result, the absence of any in-service complaint, findings, or reference to treatment for a sleep apnea or related symptoms weighs against finding an in-service respiratory injury or symptoms of sleep apnea during service.

The absence of any in-service reports of injury, complaint, finding, or reference to treatment for sleep apnea or related symptoms, under the facts of this case, is one factor, among other factors considered by the Board - including no post-service symptoms until years after service, post-service histories for treating purposes that do not mention in-service injury or symptoms related to sleep apnea, post-service medical history that is negative for symptoms or complaints of sleep apnea for years after service - that weighs against finding an in-service respiratory injury, disease, or symptoms of sleep apnea that were continuous since service separation.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown that the record is complete and also that the fact would have been recorded had it occurred); Kahana v. Shinseki, 
24 Vet.App 428, 438 (2011) (stating that VA may use silence in service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and injury, disease, or symptoms would ordinarily have been recorded had they occurred; Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded). 

The Veteran filed claims for service connection after service and did not mention a respiratory injury or symptoms related to sleep apnea when filing those claims.  The weight of the lay and medical evidence shows no sleep apnea symptoms or sleep apnea diagnosis until approximately 2015, 15 years after service separation.  The Veteran first reported symptoms of snoring, witnessed apnea, and difficulty initiating and maintaining sleep in September 2015 upon referral for a sleep study that first diagnosed sleep apnea.  While seeking initial treatment/studies for sleep apnea in September 2015, the Veteran reported a history of symptoms that began "several years" ago, indicating that symptoms of sleep apnea arose years after separation from service during the 15-year period leading up to diagnosis and treatment for sleep apnea in September 2015.  Post-service treatment records dated from 2012 to 2015 show denial and negative findings for such later claimed sleep apnea symptoms; therefore, the "several" year history symptoms reported for compensation purposes is inconsistent with, and outweighed by, the Veteran's own, more contemporaneous histories made for treatment purposes, and the negative clinical findings during the same post-service treatment during a time during the current claim for compensation that the Veteran and another witness later assert and testify sleep apnea symptoms were to have been occurring.  

Post-service treatment records show extensive and specific complaints, testing, and treatment for other conditions, while simultaneously showing no complaints of fatigue or other sleep problems or sleep apnea symptoms.  The post-service treatment records in 2012 show a history and treatment for chronic complaints that, notably, do not include sleep apnea symptoms, sleep disorder, or fatigue.  For example, in March 2012 the chronic complaints list included low back pain and therapy, male erectile disorder, hypertension, borderline glaucoma and myopia, but do not include sleep problems or snoring or fatigue.  Post-service treatment records as recent as March 2014 and April 2015 also show a history and treatment for knee pain, Vitamin D deficiency, and hypertriglyceridemia, in addition to a history of the other medical conditions previously noted -- while denying any other problems or complaints, to include problems or symptoms associated with sleep apnea.  Upon a review of systems, medical providers specifically noted that the Veteran had no fatigue, no shortness of breath at rest, and no insomnia.  See March 2014 and April 2015 VA treatment records.  Since separation from service, the post-service treatment records from 2007 through April 2015 even show the Veteran's own denial of fatigue, paroxysmal nocturnal dyspnea, shortness of breath at rest, orthopnea, and insomnia.  See, for example, March 2007, May 2008, June 2009, July 2010, February 2011 and March 2012 post-service treatment records; March 2014 and April 2015 VA treatment records.  

Notwithstanding the Veteran's testimony at the Board hearing that symptoms he thought were sleep apnea symptoms were continuous since 2000 (suggesting continuous symptoms since service separation), such assertion made by the Veteran recently for compensation purposes is inconsistent with, and of less probative value than, the Veteran's own post-service lay histories when seeking medical treatment, during which the Veteran did not report such symptoms for treatment purposes and even denied relevant symptoms, and during which the clinical findings were negative for relevant history or symptoms of sleep apnea.  During the post-service treatment, the Veteran specifically denied relevant symptoms of sleep apnea or did not report relevant symptoms of sleep apnea to which he later testified to VA when pursuing compensation for sleep apnea.  Because these histories were presented for treatment purposes, and are closer in time to the relevant period for which sleep apnea symptoms are later claimed, the histories reported by the Veteran for treatment purposes are of more probative value.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).

While the Veteran's friend testified at the Board hearing that she had known the Veteran since 1999, that the Veteran experienced loud snoring, breathing, and gagging, the testimony of the friend is non-specific as to the date of onset of such symptoms.  To the extent the Veteran's friend's testimony could be impliedly construed to apply to the post-service period from 2000, this testimony is also outweighed by the Veteran's own reported histories during post-service treatment specifically denying relevant symptoms of sleep apnea, and not reporting relevant symptoms of sleep apnea during treatment, and by the negative specific clinical findings during the Veteran's post-service treatment. 

The other testimony shows that this witness urged the Veteran to seek treatment for sleep apnea symptoms in 2015.  In the context of the Veteran's denial of relevant symptoms in service during and contemporaneous to service, including negative lay histories and negative clinical findings, the absence of symptoms or treatment in the years following service, the Veteran's history of only several years of symptoms presented for treatment purposes in 2015, and the first treatment and diagnosis of sleep apnea in 2015, the lay testimony as to general symptoms of sleep apnea does not show in-service onset of sleep apnea symptoms, but is outweighed by the more contemporaneous lay and medical evidence, especially from the Veteran himself, showing post-service onset of symptoms of sleep apnea several years after service, including denial of such symptoms during post-service treatment from 2012 and as late as April 2015 during post-service treatment.  Notably, none of the asserted sleep disorder or sleep apnea symptoms to which the Veteran's friend testified were complained of or noted during post-service VA treatment in March 2012, March 2014, or April 2015.  This shows both that vague testimony regarding the onset of sleep apnea symptoms pertains to a period closer to 2015 than to service, and does not pertain to the period of service or the years soon after service.  

Although the Veteran and his friends have generally asserted that sleep apnea is causally or etiologically related to service, they are lay persons and, under the specific facts of this case that include no symptoms in service or for years after service, do not have the requisite medical training or credentials to be able to render an opinion regarding the cause of sleep apnea.  The etiology of the Veteran's sleep apnea is a complex medical etiological question dealing with the origin and progression of the respiratory system; sleep apnea is a disorder diagnosed primarily on symptoms, clinical findings, and physiological testing; thus, while the Veteran and his friends are competent to relate respiratory symptoms that the Veteran experienced or others observed at any time, they are not competent to opine on whether there is a link between sleep apnea, symptoms of which were manifested several years after service, and active service because such opinions require specific medical knowledge and training.  For these reasons, the Veteran's and his friends' unsupported lay opinions are of no probative value. 

After service the Veteran did not file a claim for service connection for a respiratory injury of symptoms related to sleep apnea when seeking service connection for other disorders believed to be related to service.  The record included rating decisions prior to the January 2016 rating decision on appeal that include adjudications for disorders, none of which include claims for service connection for sleep apnea or even include oblique references to a respiratory injury or symptoms of sleep apnea.  The Veteran filed claims for service connection for right knee pain and joint locking, a gunshot wound through the right muscle and fracture of the right collar bone less than one year following separation from service in November 2000, and later filed a claim for a low back disorder secondary to the service-connected right knee disability in 2011, but did not mention a history of respiratory disease, injury or symptoms related to sleep apnea.  See April 2001 claim, March 2011 supplemental claim.  The Veteran filed a claim for service connection for sleep apnea in October 2015, one month after he was diagnosed with sleep apnea.    

For these reasons, based on multiple factors stated in the decision, the weight of the evidence is against a finding that sleep apnea was caused by or otherwise related to active service.  In consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the appeal of service connection for sleep apnea; consequently, the appeal must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

For the entire relevant rating period on appeal, a disability rating in excess of 10 percent for the service-connected right knee patella femoral syndrome is denied.   

For the entire relevant rating period on appeal, a higher initial disability rating in excess of 10 percent for the service-connected right knee subluxation or instability is denied. 

Service connection for sleep apnea is denied. 





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


